DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on September 10, 2019. These drawings are accepted.
Claim Objections
Claims 1-18 are objected to because of the following informalities:
Claim 1 line 19, “first and second metal layer” should be “first and second metal layers”.
Claim 2 line 2, “first and second plated layer” should be “first and second plated layers”.
Claim 6 line 3, “the same metal” should be “a same metal”.
Claim 7 line 2, “the connection metal layer comprises” should be “the first and second connection metal layers comprise”.
Claim 7 line 3, “the metal layer comprises” should be “the first and second metal layers comprise”.
Claim 8 line 2, “the plated layer is a nickel (Ni) plated layer” should be “the first and second plated layers are each a nickel (Ni) plated layer” or similar language.
Claim 9 lines 2-3, “a tin (Sn) plated layer disposed on the plated layer” should be, “a tin (Sn) plated layer disposed on each of the first and second plated layers” or similar language.
Claim 16 line 1, “according to claim 1, the” should be “according to claim 1, wherein the”.
The remaining claims are objected to by reason of their dependency.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
Independent claim 1 would be allowable if rewritten or amended to overcome the objections set forth in this Office action because the prior art of record neither anticipates nor renders obvious the limitations of the independent claim in individual combination.
For example, the prior art of record neither anticipates nor renders the limitations obvious of a capacitor component comprising… wherein the first and second external electrodes include first and second connection metal layers, first and second ceramic layers, first and second metal layer, and first and second plated layers, respectively, sequentially disposed on the body, wherein the first and second plated layers are extended and disposed to contact end surfaces of the first and second connection metal layers, the first and second ceramic layers, and the first and second metal layers in the first direction, respectively, as recited in combination in independent claim 1. 
After careful review of the specification and the claims in the application and a search of the prior art, considering the claims a whole, the aforementioned recited limitations in the independent 
Therefore, claims 1-18 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10650971 (see, e.g., FIG. 4); US 10991512 (see, e.g., FIG. 4); US 20210005390 (see, e.g., FIG. 10); US 20070205514 (see, e.g., FIG. 3); US 8154848 (see, e.g., FIG. 1); US 20180233289 (see, e.g., FIG. 1); US 8456796 (see, e.g., FIG. 1); US 8982534 (see, e.g., FIG. 3); and US 20200203072 (see, e.g., FIG. 4).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848